Citation Nr: 0016004	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied entitlement to service 
connection for a low back disability.


REMAND

A review of the claims file discloses that the veteran has 
been evaluated for low back symptoms during service and 
within a year thereafter.  The service medical records dated 
from June 1996 to June 1997 confirm in-service treatment for 
low back pain after an injury, variously diagnosed as lower 
back pain, lower back strain, persistent and chronic lower 
back pain and a somatic, stress-related disorder.  Clinical 
findings recorded during this time included lumbosacral 
spasms, tenderness, and pain upon motion.  It was also 
observed that the veteran had very poor body mechanics.  
Treatment included a prescription for Flexeril for pain.  A 
September 1997 separation examination report includes a 
normal evaluation of the veteran's spine, but it was noted on 
the report of history at that time that the veteran needed a 
brace or back support for chronic and recurrent back pain.

The veteran submitted a claim of entitlement to service 
connection for a back disorder in September 1997, less than 
two weeks after his separation from service and within three 
months of his last in-service diagnosis for a symptomatic 
lower back.

VA medical records track the veteran's postservice complaints 
of continuing low back discomfort.  In November 1997 he told 
an examiner that wet or cold weather exacerbates his 
continuous backache.  Although physical and X-ray examination 
disclosed a normal lumbosacral spine, a diagnosis of post-
traumatic and degenerative joint disease of the lumbosacral 
spine was recorded.  July 1998 VA treatment records disclose 
that the veteran reported episodic low back spasms.  The 
assessment at that time was low back pain; treatment included 
a prescription for a higher dosage of Flexeril.

Before VA determines the merits of a service connection claim 
it first must decide whether the claim is well-grounded.  See 
38 C.F.R. § 5107(a).  The Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disorder immediately upon his separation from service, and 
less than three months after his last diagnosis for a low 
back disorder, is sufficient to show a plausible, well-
grounded claim.  See Hampton v. Gober, 10 Vet. App. 481, 482 
(1997) (claim well grounded despite absence of postservice 
diagnosis where veteran claimed service connection one month 
after separation for a disorder diagnosed at the time of 
separation).  While the November 1997 VA clinical and X-ray 
examinations of the veteran's back were normal, the diagnosis 
of post-traumatic and degenerative joint disease of the 
lumbosacral spine recorded at that time provides further 
support for finding the claim well grounded.

The Board also finds that, in view of the absence of a firm 
diagnosis of a chronic low back disability supported by 
objective findings, additional RO action is required to 
comply with the VA duty to assist prior to Board 
consideration of the merits of the veteran's claim.  Although 
evidence of record is sufficient to well-ground the claim, 
the Board finds that it provides insufficient basis for a 
determination of whether the veteran currently has a low back 
disorder related to service.  As noted above, there was no 
objective support for the diagnosis of post-traumatic and 
degenerative joint disease of the lumbosacral spine recorded 
in November 1997.  As to the subsequent assessment of low 
back pain, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  However, 
given the diagnoses that were recorded during the recent time 
frame as described above, which support the finding of a well 
grounded claim, the Board concludes that an additional VA 
examination is warranted.  If the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's low back symptoms.  All relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back symptoms. The 
RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (1999).

2.  The RO must schedule the veteran for 
a VA orthopedic examination for the 
purpose of determining whether he has a 
current diagnosis of a low back 
disability and, if so, whether it is as 
likely as not that such is causally 
related to active service.  The examiner 
should review the relevant medical 
evidence in the claims file in 
conjunction with the examination and 
should conduct all necessary tests and 
studies.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for a low back disorder.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


